UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO. = 1:15 CR 222
UNITED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. )
)
DELORES L. KNIGHT, ) MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court upon Defendant, Delores L. Knight’s pro se
Motion For Reduction of Sentence and Application of Amendment 749 Pursuant to U.S.C.
Section 3582(c)(2). (ECF #226). Ms. Knight is not entitled to any relief under this statute.
Section 3582(c) prohibits a Court from modifying a term of imprisonment once it has been
imposed except under certain specified circumstances. None of these circumstances apply in Ms.
Knight’s case. She cites §3582(c)(2) and “Amendment 749" as grounds for relief, but that
section only permits a modification when a defendant “has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing
Commission. .. .” No such change to her sentencing range has occurred. Amendment 749 to the
Guidelines was adopted prior to Ms. Knight’s sentencing and not subsequently. Any applicable
provisions of that Amendment would have been taken into consideration at the time of her

sentencing.
As Ms. Knight has not identified any basis upon which a reduction in sentence may be

granted, her Motion is DENIED. (ECF #226). IT IS SOQ ORDERED.

All lau

DONALD C. Necent
United States District Ase

DATED: L 0 |
